Citation Nr: 0516868	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  97-20 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

3.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction.

4.  Entitlement to service connection for diabetic 
nephropathy.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from August 1971 to September 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO), which denied the veteran entitlement to 
service connection for coronary artery disease and diabetic 
nephropathy.  That decision also denied the veteran's 
application to reopen previously denied claims of entitlement 
to service connection for hepatitis and for diabetes 
mellitus.

In March 1998, the veteran and his spouse appeared at the RO 
and offered testimony before the undersigned Member of the 
Board.  

In October 1998, the Board denied the veteran's application 
to reopen claims seeking entitlement to service connection 
for hepatitis and diabetes mellitus, on the basis that the 
veteran had not submitted evidence which was both new and 
material. The Board also denied the veteran's claims for 
service connection for coronary artery disease and diabetic 
nephropathy on the basis that the claims were not well 
grounded.  

The veteran appealed regarding the four issues.  In December 
2000, the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion for remand, vacating the 
Board's decision in its entirety, and directing the Board to 
comply with the instructions contained in the joint motion.  

In August 2001, the Board remanded the case to the RO for 
further development.  In a February 2005 rating decision, the 
RO granted service connection for periportal hepatitis and 
portal fibrosis, as residuals of viral hepatitis, and 
assigned these residuals a noncompensable evaluation.

Service connection for diabetes mellitus and hepatitis was 
previously denied in earlier RO determinations, which the 
veteran did not appeal and therefore became final as to those 
claims.  Therefore, as explained below, the Board must first 
find that new and material evidence has been presented since 
the last final decision in order to establish its 
jurisdiction to review the merits of the previously denied 
claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).


FINDINGS OF FACT

1.  In December 1985, the RO declined to reopen the claim for 
service connection for diabetes mellitus.  The veteran did 
not appeal that decision.

2.  The evidence received since the RO's December 1985 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's diabetes 
mellitus claim.

3.  In November 1987, the RO declined to reopen the claim for 
service connection for hepatitis.  The veteran did not appeal 
that decision.

4.  The evidence received since the RO's November 1987 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's hepatitis 
claim.

5.  Hepatitis C is of service origin.

7.  Diabetes mellitus was first manifested many years after 
service and is not related to, or increased by, any service-
connected disorder.

8.  Coronary artery disease was first manifested many years 
after service  and is not related to, or increased by, any 
service-connected disorder.

9.  Diabetic nephropathy was first manifested many years 
after service and is not related to, or increased by, any 
service-connected disorder.


CONCLUSIONS OF LAW

1.  The December 1985 RO rating decision that declined to 
reopen the claim for service connection for diabetes mellitus 
is final.  38 U.S.C.A. § 4005; 38 C.F.R. §§ 19.129, 19.192 
(1985).

2.  New and material evidence has been received, and the 
claim for service connection for diabetes mellitus is 
reopened.  38 U.S.C.A. §§ 5108, (West 2002); 38 C.F.R. § 
3.156(a) (2000).

3.  The November 1987 RO rating decision that declined to 
reopen the claim for service connection for hepatitis is 
final.  38 U.S.C.A. § 4005; 38 C.F.R. §§ 19.129, 19.192 
(1985).

4.  New and material evidence has been received, and the 
claim for service connection for hepatitis is reopened.  38 
U.S.C.A. §§ 5108, (West 2002); 38 C.F.R. § 3.156(a) (2000).

5.  Hepatitis C was incurred in service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

6.  Diabetes mellitus was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of 
service-connected disorder. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).

7.  Coronary artery disease was not incurred in or aggravated 
by service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of 
service-connected disorder. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).

8.  Diabetic nephropathy was not incurred in or aggravated by 
service, and is not proximately due to or the result of 
service-connected disorder. 38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the appellant consistent with requirements 
under the VCAA in letters dated in April 2002 and April 2004, 
and in the statement of the case and supplemental statement 
of the case.  He was informed of the information and evidence 
necessary to substantiate the claims, which evidence he was 
expected to submit, and which evidence VA would attempt to 
obtain for him.  He was also requested to inform the RO of 
any further evidence the claimant wanted VA to attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In February 2005 the case was readjudicated, satisfying the 
timing requirements of the VCAA.  VCAA-compliant notice was 
not (and could not have been) provided to the veteran prior 
to the first unfavorable adjudication of this case; that 
adjudication occurred before the VCAA existed.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  The 
record reflects that the RO has made reasonable efforts to 
obtain relevant medical evidence adequately identified by the 
appellant in support of his claim.  The veteran has been 
afforded pertinent examinations.  The Board finds that VA has 
complied with the VCAA duties to notify and assist.

II.  Analysis

Below, the Board sets forth the laws and regulations 
applicable to the claims on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes the veteran's contentions, including those 
stated at the Travel Board hearing before the undersigned in 
March 1998; military records, such as service medical 
records; and other medical records, including medical records 
provided by the Social Security Administration and VA medical 
records, including records of treatment and examination 
reports.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in its entirety, all of the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will summarize the relevant evidence, and focus 
specifically on what the evidence shows, or fails to show, 
with respect to each claim.

A.  Application to Reopen Claims Based on New and Material 
Evidence

In a December 1985 rating decision, the RO denied a claim of 
entitlement to service connection for residuals of hepatitis 
and for diabetes mellitus secondary to hepatitis.  The 
hepatitis claim was denied on the basis that there was no 
showing of residuals on examination.  The diabetes mellitus 
claim was denied on the basis that this was not shown to have 
been incurred in or aggravated by service, nor shown to have 
existed within the presumptive period following service, nor 
due to the episodes of hepatitis in service.

The record shows that the veteran was notified of that 
decision and of his appellate rights, and that he did not 
file a notice of disagreement to initiate an appeal.  The 
rating decision therefore became final.  38 U.S.C.A. § 4005; 
38 C.F.R. §§ 19.129, 19.192 (1983).

The veteran attempted to reopen these claims in October 1987.  
At that time, he claimed service connection for "hepatitis, 
which has led to diabetes mellitus."  In a November 1987 
determination, the RO denied the veteran's petition to reopen 
his claim on the basis that new and material evidence had not 
been submitted to reopen the hepatitis claim.  The veteran 
was notified of that determination and did not perfect his 
claim.  Therefore, the November 1987 decision became final.  
38 U.S.C.A. § 4005; 38 C.F.R. §§ 19.129, 19.192 (1983).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The veteran filed his application to 
reopen a claim for service connection for hepatitis and for 
diabetes mellitus in September 1995.  

As applicable to the present appeal, the provisions of 38 
C.F.R. § 3.156(a), provide that "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO adjudicated the 
last final disallowance regarding the claim for service 
connection status in the RO's determination of December 1985 
(diabetes mellitus claim) and November 1987 (hepatitis 
claim).
  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

As discussed more fully below, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  Service connection may be established 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  
 
The additional evidence received since November 1987 includes 
VA medical records dated from 1985 through 2005, including 
reports of relevant examinations in December 1995, January 
and February 2003, and January 2005.  In particular, the more 
recent examinations address the issues of the presence of 
hepatitis or residuals of hepatitis infection in service, and 
of the relationship, if any, between diagnosed diabetes 
mellitus and service to include episodes of hepatitis 
infection, or service-connected disability.  The above is 
shown in records discussed more fully below.  

On this basis, the Board determines that new and material 
evidence has been submitted.  This evidence is neither 
cumulative nor redundant, and  bears directly and 
substantially upon specific matters under consideration, that 
is, whether there is a current hepatitis disorder or current 
residuals of hepatitis infection in service, and whether 
diabetes mellitus is linked to episodes of hepatitis in 
service or otherwise linked to service or service-connected 
disability.  The additional evidence submitted also 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's disabilities.

Therefore, there is evidence submitted since November 1987 
which was not previously submitted, is not cumulative or 
redundant, and bears directly and substantially upon the 
specific matter under consideration; and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The Board therefore determines that new and material 
evidence has been submitted regarding the two "new and 
material" issues.

Having determined that new and material evidence has been 
added to the record, the veteran's claims of entitlement to 
service connection for Hepatitis C, and for diabetes 
mellitus, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2000).  Entitlement to service connection 
for the claimed disorders of Hepatitis C, and diabetes 
mellitus is adjudicated here below, as are the other claims 
on appeal.  
 
B.  Entitlement to Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  An essential requirement for service 
connection is competent evidence that a claimed disability 
currently exists. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Certain chronic diseases, including diabetes mellitus and 
cardiovascular-renal disease may be presumed to have incurred 
during service if they become manifested to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experienced certain symptoms such 
as itching.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence. Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Moreover, as the veteran 
has not been demonstrated to be a medical expert, his 
statements and testimony regarding matters of medical 
diagnosis, causation, and etiology are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board initially notes that, as reflected below, the 
claims file includes sufficient medical evidence showing 
diagnoses of hepatitis C, diabetes mellitus, coronary artery 
disease, and diabetic nephropathy.  Because the record 
contains competent medical evidence of these current 
disorders, and no evidence to the contrary, the Board 
concedes the presence of such disabilities.

The question therefore is whether these disabilities were 
incurred in or aggravated by active military service; or in 
the case of diabetes mellitus and coronary artery disease, 
became manifest to a compensable degree within one year of 
separation from active duty; or are shown to be proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a).  

Service medical records show that the veteran was 
hospitalized in April 1973 with a one week history of 
symptoms which were diagnosed as viral hepatitis.  During 
hospitalization he denied all needle contact with respect to 
illicit drug use.

Subsequently during 1973 he was treated several times for 
recurring symptoms.  Hospital records of treatment from 
November to December 1973 show that the veteran had been 
doing well previously for one and one-half months until one 
month before the current treatment.  The veteran denied any 
intravenous drug abuse.  A clinical record cover sheet dated 
in mid-November 1973 contains a diagnosis of viral hepatitis, 
Type C, HAA not available; and no history of drug abuse.

During the November to December 1973  hospitalization he was 
admitted with a total bilirubin of 3.3, alkaline phosphatase 
265, LDH 380, and SGOT 1060.  The veteran stated that his 
last intravenous drug use was eight months before, and that 
he used these drugs approximately five times.  He denied 
using intravenous drugs since his first episode of hepatitis 
in April 1973.  During the course of hospitalization, the 
veteran's subclinical hepatitis gradually resolved until his 
liver function tests had returned to normal.  A preliminary 
review of a liver biopsy revealed that chronic hepatitis was 
present.  The examiner noted that it was difficult to 
classify this as persistent or chronic.  There was an 
increased amount of fibrosis compared to that usually seen in 
pure persistent hepatitis; and there was a rare piecemeal 
necrosis. But these features were not thought to be 
characteristic of chronic active hepatitis.  The examiner 
concluded that he thought the veteran had chronic hepatitis, 
unable to be classified.  The final diagnosis at that time 
was chronic hepatitis - HAA negative - possibly persistent 
type.

On the veteran's medical examination for service separation 
in August 1974, a clinical evaluation of the veteran 
identified no pertinent abnormality and laboratory findings 
were negative.  Noted findings did include a tattoo of an 
eagle on the right forearm, and a healed gunshot wound over 
the right Achilles tendon.  

VA medical records in August 1985 show that the veteran was 
seen at the emergency room for symptoms over the previous two 
months including weakness, dizziness, polydipsia and 
polyuria, as well as hair loss and a significant amount of 
weight loss.  He was admitted at that time with a diagnosis 
of new onset of diabetes mellitus, insulin dependent.  

While hospitalized, the veteran underwent a hepatitis B 
screen, which showed a positive hepatitis B core antibody and 
surface antibody but a negative surface antigen, which was 
reported to be indicative of prior hepatitis B infection now 
with immunity. The day before his discharge, the veteran's 
liver function tests were indicated to be normal except for 
SGOT at a level of 89.  It was believed that this finding was 
related to heavy alcohol abuse prior to admission or possibly 
fat in the liver due to diabetes.  It was further recorded 
that a residual effect from his prior hepatitis, a chronic 
low-grade hepatitis on a viral basis, was less likely due to 
the veteran's serology results.

An undated VA medical statement shows that the veteran was 
hospitalized in October 1987 for coronary artery disease.  

VA medical records shows that during a period of 
hospitalization in October 1987 the veteran was found to have 
electrocardiogram changes suggestive of a recent myocardial 
infarction (since August 24, 1987).  A left heart 
catheterization, left ventriculography and bilateral coronary 
angiography disclosed findings of significant coronary artery 
disease.  During a subsequent VA hospitalization in August 
1988 for complaints of atypical chest pain, the veteran was 
noted to have cardiac risk factors, which included a 50-plus 
pack-year history of tobacco use, insulin-dependent diabetes 
mellitus, as well as a strong family history.

The veteran was found to have early coronary artery disease 
and questionable nephropathy during a VA outpatient physical 
evaluation in February 1989.  In March 1995, a VA physician 
noted that the veteran had proteinuria secondary to diabetic 
nephropathy.

The report of a December 1995 VA examination shows that the 
veteran complained of low back pain and pain in his legs from 
diabetic neuropathy.  After examination, the diagnosis was 
diabetes mellitus, insulin dependent, with diabetic 
neuropathy and nephropathy with some proteinuria but mild.

The report of a January 2003 VA examination for peripheral 
nerves noted a history of diagnosis of diabetes in 1985.  The 
veteran complained of a burning sensation in his feet 
bilaterally for the past five to ten years.  At times he felt 
a deep pain in the feet bilaterally and had decreased 
balance, and decreased ability to detect temperature and 
sharp surfaces with his feet.  After examination the report 
contains a diagnosis of peripheral diabetic neuropathy.

The report of a February 2003 VA examination shows that the 
veteran underwent examination of his heart and liver, and for 
diabetes mellitus.  The claims file was not available to the 
examiner at that time.  The report contains a history that 
diabetes mellitus was diagnosed in 1984, and that diabetes 
had affected his kidneys and he developed end-stage renal 
failure in June 2002.  The veteran reported having had 
anginal chest pains since about 1988, and then he developed a 
myocardial infarction in 1988.  He was admitted  in 1988 and 
a coronary angioplasty was done and three vessels were found 
to be blocked.  Balloon angioplasty was done to relieve the 
anginal chest pains.  More recently a PET scan was performed 
in 2002, which showed left ventricular ejection fraction of 
only 15 percent.  

During the February 2003 examination, diagnostic test 
findings included that hepatitis C by enzyme immuno assay was 
positive.  The report noted the following regarding hepatitis 
B.  Hepatitis B surface antigen was negative in September 
1999.  Hepatitis B core antibody was positive in November 
1995, but hepatitis B surface antigen and hepatitis B surface 
antibody were both negative at this time.

The report contains relevant diagnoses of (1) diabetes 
mellitus type 2 with diabetic retinopathy, diabetic 
nephropathy, and diabetic neuropathy; (2) end-stage renal 
failure, on maintenance hemodialysis treatments; (3) severe 
coronary artery disease status post myocardial infarction and 
coronary angioplasty; and (4) hepatitis C infection.

The February 2003 VA examination report contains the 
following opinions.  The examiner opined that the veteran had 
severe coronary artery disease status post myocardial 
infarction, which is likely to be secondary to and has been 
aggravated by poorly controlled diabetes mellitus.  The route 
of infection of hepatitis C could not be determined with 
certainty.  It remains possible that dental surgery in Europe 
performed without proper hygienic precautions may be the 
route of infection.  It also remains possible that the 
tattooing the veteran had in 1972 could be a route of 
infection for hepatitis C.

In an addendum to the February 2003 VA examination, the 
examiner at that examination addressed pertinent questions.  
Regarding whether the veteran has current residuals of the 
viral hepatitis treated in service, the examiner indicated 
that as reflected in a March 2000 letter from the veteran's 
physician, the veteran has periportal hepatitis and portal 
fibrosis by liver biopsy.  The examiner opined that the 
diabetes mellitus was not secondary to any disease or 
injuries sustained in service.  He opined that it was at 
least as likely as not that the coronary artery disease is 
not secondary to any disease or injury sustained during 
service.  

The examiner noted laboratory results regarding hepatitis C 
showing that the viral titer was 482,619 and that the 
hepatitis C virus was of the genotype 1A.  The examiner noted 
there was a progress note in November 1973 which stated that 
the veteran had a history of drug abuse although this was not 
current at the time of the examination.  The examiner opined 
that this may be another possible route of the hepatitis C 
viral infection.

The report of a January 2005 VA examination shows that the 
same examiner from the February 2003 VA examination made the 
following comments.  He stated that the impression he noted 
in February 2003 that the hepatitis C may be linked to 
diabetes is wrong.  He never intended to imply or suggest 
that there was any relationship between hepatitis C and 
diabetes.  There is no evidence in the literature showing 
that the hepatitis C virus has any etiological relationship 
toward causing diabetes of any type.  There is no evidence in 
the literature showing that hepatitis C virus causes coronary 
arterial disease, or causes diabetic nephropathy.  

Because the diabetes mellitus developed at age 31, it is at 
least as likely as not that the veteran has type II diabetes; 
although type I diabetes can occur at this age and can not be 
ruled out conclusively based on available information.  The 
veteran has current residuals of viral hepatitis in the form 
of periportal hepatitis and portal fibrosis.  The examiner 
concluded in summary indicating his opinion that the 
veteran's diabetes mellitus, diabetic nephropathy and 
coronary artery disease are not related to hepatitis C.


i.  Hepatitis C

The veteran is claiming service connection for hepatitis C.  
As noted above, the veteran did have a hepatitis infection 
during service.  The Board also notes that in a February 2005 
rating decision, the RO granted service connection for 
periportal hepatitis and portal fibrosis, as residuals of 
viral hepatitis.  

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  No compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1110.

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

The evidence clearly shows the veteran has been diagnosed as 
having hepatitis C.  The evidence also demonstrates an in-
service occurrence of viral hepatitis, and there is medical 
evidence in service of viral hepatitis, type C.  The service 
medical records also demonstrate the presence of risk factors 
for hepatitis in service, including intravenous drug use and 
tattoos.  Although no compensation shall be paid if the 
disability is a result of abuse of drugs, there is evidence 
of percutaneous exposure due to receiving a tattoo.  

The VA examiner in February 2003 has provided an opinion 
addressing the etiology of the veteran's diagnosed hepatitis 
C.  He opined that the route of infection could not be 
determined with certainty, but that it was possible that the 
route was via (1) dental surgery in Europe performed without 
proper hygienic precautions, (2) tattooing the veteran had in 
1972, or (3) a history of previous drug abuse noted in a 
progress note of November 1973. 

In sum, the Board has considered that service medical records 
show a viral hepatitis infection over a number of months in 
1973, which one record notes as viral hepatitis, "type C," 
along with the strong suggestion by the recent VA examiner of 
at least two potential non-misconduct in-service etiologies.  
The Board concludes that the evidence, viewed liberally, is 
at least in equipoise.  That is, it is at least as likely as 
not that the hepatitis C is linked to service.  The veteran 
is therefore entitled to the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, it is 
the judgment of the Board that service connection is 
warranted for hepatitis C.

ii.  Diabetes Mellitus, Diabetic Nephropathy, and Coronary 
Artery Disease Status Post Myocardial Infarction

The veteran is claiming in essence that his hepatitis 
condition caused his claimed diabetes mellitus, which in 
turn, caused his claimed disorders of coronary artery 
disease, status post myocardial infarction, and diabetic 
retinopathy.

Service medical records do not show any indication of any 
diabetes mellitus, coronary artery disease, status post 
myocardial infarction, or diabetic retinopathy.  The first 
indication of diabetes mellitus is not shown until almost 
eleven years after service, in August 1985, when a diagnosis 
was made of new onset of insulin dependent diabetes mellitus.  
The first indication shown in the medical record of coronary 
artery disease and diabetic retinopathy is later still.

Both the coronary artery disease and diabetic nephropathy 
have been linked to the diagnosed diabetes mellitus.  
However, none of the medical evidence suggests a link between 
the current diabetes mellitus,  first shown over a decade 
after service, and any incident of service.  Further there 
are no opinions or other competent evidence to relate the 
claimed disorders to service; or that they were either caused 
by aggravated by a service-connected disability, including as 
claimed here, hepatitis.  On the contrary, the VA examiner in 
January 2005 opined that the veteran's diabetes mellitus, 
diabetic nephropathy and coronary artery disease were not 
related to hepatitis C.  

In an addendum to the February 2003 VA examination, that 
examiner indicated that the only residuals of the viral 
hepatitis treated in service were the periportal hepatitis 
and portal fibrosis, disorders which have been granted 
service connection status.  He also opined at that time that 
the diabetes mellitus and coronary artery disease were not 
secondary to any disease or injury sustained in service, 
which would include the hepatitis infection during service.  

In sum, none of the veteran's claimed disorders (diabetes 
mellitus, diabetic nephropathy or coronary artery disease) 
are shown in service or until many decades after service.  
Post-service medical records show no indication of these 
until many years after service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  
 
Therefore, there is no medical evidence establishing that a 
relationship is possible between any of these claimed 
disorders and service or to a service-connected disability; 
and none of these claimed disorders may be presumed to have 
incurred during service.

The Board concludes that diabetes mellitus, diabetic 
nephropathy, and coronary artery disease were not incurred in 
or aggravated by service; nor proximately due to service 
connected disability.  As the preponderance of the evidence 
is against the claim for service connection for these 
disorders, the benefit-of-the-doubt rule does not apply, and 
both claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

While the veteran believes that his diabetes mellitus, 
diabetic nephropathy and coronary artery disease are related 
to his military service, he is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).







ORDER

Service connection for hepatitis C is granted.

Service connection for diabetes mellitus is denied.

Service connection for coronary artery disease, status post 
myocardial infarction, is denied.

Service connection for diabetic nephropathy is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


